Title: From Benjamin Franklin to Mary Stevenson, [12–16 December 1764]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


[December 12–16, 1764]
I have once more the Pleasure of writing a Line to my dear Polly from Cravenstreet, where I arrived on Monday Evening in about 30 Days from Philadelphia. Your good Mama was not at home, and the Maid could not tell where to find her, so I sat me down and waited her Return, when she was a good deal surpriz’d to find me in her Parlour. She has this Afternoon receiv’d a Letter from you, and we rejoice to hear that you and our other Friends at Bromley are all well. My Love to good Doctor and Mrs. Hawkesworth, and to your amiable Friends the Miss Blounts. Your Mama joins with me in every affectionate Sentiment, and bids me tell you that she is indeed but poorly, yet better than she was when you left her. I am, as ever, my dear Friend, Yours affectionately
B Franklin
